Caton, C. J. This was a petition for a mechanics’ lien, which' avers that the defendant “ was owner by contract of purchase, and in possession of a certain piece or parcel of land situate in said county, and described as being about three acres of land lying in the south-east corner of the south-west quarter, of the north-west quarter, of section twenty-two, in township fifteen north, of range ten, west of the third P. M., and said Quackenbush is now owning and in possession of said land, as he has been ever since the time above mentioned, and in his own right ■is now holding and has been so holding from and before the ■time above mentioned, under a title bond or a bond for a deed to and for said land in writing, made and given by William B. Warren,” etc. The objection taken to the decree rendered is, .that the description is so uncertain that the sheriff cannot cer■tainly know what he should sell, and that a deed of the premises ■ containing the same description would be void, for uncertainty. We think the description abundantly sufficient. Granting that .the simple description of, about three acres in a particular corner of a certain quarter section, would be objectionable without ¡any attendant circumstances to help fix the precise location, here are circumstances referred to, which by the aid of extrinsic evidence, must enable any one to locate the precise premises without the least trouble. It is the same lot which is in the possession of and occupied by the defendant. This can be ■established by any one who is acquainted with that possession, as ¡satisfactorily as if the premises had been described as enclosed ■by a stone wall, or as if any other usual mode of description had been adopted. If a description of land is such that it can be located by the proof of the existence of facts stated to exist in the description or deed, it is sufficient, and such beyond all doubt is the case here. The decree must be affirmed. Decree affirmed.